Title: John Adams to John Quincy Adams, 15 December 1781
From: Adams, John
To: Adams, John Quincy


     
      My dear Child
      Amsterdam Decr. 15. 1781
     
     This day Mr. Sayre arrived, with your Letter of the 12/23 of October. Yours of August I answered, Yesterday.
     You have not informed me whether the Houses are built of Brick, Stone or Wood. Whether they are seven stories high or only one. How they are glazed, whether they have chimneys as in Spain. What publick Buildings, what Maison de Ville or state house. What Churches? What Palaces? What Statuary, what Paintings, Musick, Spectacles, &c. You have said nothing of the Religion of the Country, whether it is Catholick or Protestant. What is the national Church. Whether there are many Sectaries. Whether there is a Toleration of various Religions &c.
     I think the Price for a Master is intolerable. If there is no Academy, nor School, nor a Master to be had, I really dont know what to say to your staying in Russia. You had better be at Leyden where you might be in a regular course of Education. You might come in the Spring in a Russian, Sweedish or Prussian Vessell, to Embden perhaps or Hamborough, and from thence here, in a neutral Bottom still. I am afraid of your being too troublesome to Mr. Dana.
     However, I rely upon it that you follow your Studies with your wonted Assiduity. It is strange if no Dictionary can be found in French nor English.
     I dont perceive that you take Pains enough with your Hand Writing. Believe me, from Experience, if you now in your Youth resolutely conquer your impatience, and resolve never to write the most familiar Letter or trifling Card, with Attention and care, it will save you a vast deal of Time and Trouble too, every day of your whole Life. When the habit is got, it is easier to write well than ill, but this Habit is only to be acquired, in early life.
     God bless my dear Son, and preserve his Health and his Manners, from the numberless dangers, that surround Us, wherever We go in this World. So prays your affectionate Father,
     
      J. Adams
     
    